April 27, 2011 VIA EDGAR The United States Securities and Exchange Commission treet NE Washington, D.C. 20549 Subject: Platinum Edge Nationwide Life Insurance Company SEC File No. 333-49112 CIK 0001127203 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Life Insurance Company respectfully requests acceleration of the effective date of the registration statement.It is desired that the registration statement become effective on April 29, 2011. The undersigned is an Officer of Nationwide Life Insurance Company and is duly authorized to request accelerated effectiveness of the registration statement. Please call Ben Mischnick at (614) 677-6123 should you have any questions. Sincerely, NATIONWIDE LIFE INSURANCE COMPANY /s/Cathy Marasco Cathy Marasco Associate Vice President-Individual Investments Group cc:Ms. Rebecca Marquigny Office of Insurance Products
